Title: To Benjamin Franklin from the Earl of Loudoun, 20 February 1757
From: Loudoun, John Campbell, 4th Earl of
To: Franklin, Benjamin


Sir
New York, February 20th, 1757.
As I have been informed by Mr. Colden, that You have been enquiring when the packet for England was to sail, in Order to Your Taking Your Passage in her, I have taken this Opportunity to acquaint You, that there will be another packet to sail as soon as I return from Philadelphia, which I suppose will be about the 25th. of March. And as I have several very material Things to settle for the Security of Back Settlements of the Southern Provinces, I shou’d be extremely Glad if Your Affairs wou’d permit Your putting off Your Departure till the second packet sails, as I know Your Presence will be of great Use in forwarding whatever shall be found necessary to be done.
I am, &ca.
Benjamin Franklin, Esqr. at Philadelphia.
